Determination of the respondent Police Commissioner, dated February 2, 1990, dismissing petitioner from the Police Department, is unanimously confirmed, the petition denied and this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [David Edwards, Jr., J.], entered August 8, 1990), is unanimously dismissed, without costs.
Petitioner was dismissed from his position as a New York City Police Officer on February 2, 1990. A review of the hearing record, including the petitioner’s own testimony demonstrates, inter alia, that the petitioner was a chronic abuser of sick leave and while on suspension had displayed an unofficial Police Department shield. The Commissioner’s determination to dismiss the petitioner was thus based upon substantial evidence.
The facts as presented, upon which the determination to dismiss was based, as well as petitioner’s entire record demon*254strate that the penalty was not so harsh as to be shocking to one’s sense of fairness. (See, Matter of Pell v Board of Educ., 34 NY2d 222.) Concur—Murphy, P. J., Wallach, Kupferman and Ross, JJ.